Citation Nr: 0702511	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  02-19 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
January 1966.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO), which denied the benefit sought on 
appeal.


REMAND

A preliminary review of the record indicates that the claim 
requires additional development.  The veteran has stated that 
a stressful incident he was exposed to while in Vietnam 
included the aftermath of a Marine helicopter crash in 
Vietnam.  The veteran related that there were seven people on 
board but only two stretchers with which to carry the corpses 
to a refrigerator.  The bodies were charred and the pilot's 
dog tags were burnt into his chest.  

Attempts to confirm this stressor in 2001 and 2002 with the 
United States Marine Corps Personnel Management Support 
Branch and Historical Center were unsuccessful.  It is 
unclear from the record before the Board whether the requests 
for information contained adequate detail as to the claimed 
stressor.  However, during the September 2006 BVA hearing the 
veteran provided additional information with respect to the 
date and location of the helicopter crash.  Taken as a whole, 
the records and the veteran's hearing testimony indicates 
that the crash took place in or near South Tran in Vietnam, 
in approximately May, June or July 1962, while he was 
stationed with Sub Unit #2, Marine Air Base Squadron 16 
(MABS-16), Marine Aircraft Group 16 (MAG-16), 1st Marine 
Aircraft Wing (1St MAW).

The VA is required to assist a claimant unless there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  In light of the foregoing, the 
Board therefore finds that additional development of the 
veteran's claimed stressor is required. 

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

1.  The RO should request verification of 
the helicopter crash the veteran reported 
took place in or near South Tran in 
Vietnam, in approximately May, June or 
July 1962, while he was stationed with 
Sub Unit #2, MABS-16, MAG-16, 1St MAW.  
In doing so, the RO should request 
information as to the likelihood that the 
veteran would have been involved in 
recovery operations following the 
helicopter crash, if verified.

2.  If, and only if, a claimed stressor 
has been verified, arrange for an 
examination of the veteran by an 
appropriate examiner to determine the 
diagnosis of any psychiatric disorders 
that are present.  The examination should 
be conducted in accordance with DSM-IV.  
Furnish the examiner a complete and 
accurate account of the stressor or 
stressors determined to be established by 
the record and the examiner must be 
instructed that only those events as 
reported in the record may be considered 
for the purpose of determining whether 
inservice stressors caused current 
psychiatric symptoms and whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by 
the inservice stressors.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  A clear rationale 
for all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


